Title: To George Washington from Pierre-Charles L’Enfant, 29 April 1784
From: L’Enfant, Pierre Charles
To: Washington, George



Ser
new york april. the 29th 1784.

I take the liberty to inform your Excellency of my arrival at this place after a passage of 43 days from france which I left on the 16th of march last after having finished Every thing respecting the society, the diploma is Engraved and many prints of it already drawn together with a number of stamps of the bald eagle or sign of the association Exceeding by more than two hundred the number for which I recived the money issuing from the subscription which took place previous to my departure from america, those given to the french being included, the die for the meadal is the only thing wanting, but will be send after me.
a letter which I had the honour to address to your Excellency in junary last  will have acquainted you with the particulars of my first Steps to bring to a proper issue the matter trusted to me, with his must christian madjesty Kind reception, and graciouse assent to the wearing in his Kingdom the marks of an association already beheld as one of the most recommendable amongst those formed on similar occasions and of wich the basis Established upon a characteristick Republican principle will leave to posterity a respected monument of fraternity, and a glorious testimony of a national and reciprocal union, never a token of honor even the most illustrated in the different Kingdom of Europ could have fixed more the attention, and been received with more gratitude than that which is Bestowed by the american army on that of france. I will soon furnish your Excellency with proofs a bundantly sufficient to vindicate my assertion, and could have done it at this moment had not the

numbers of letters I am the bearer of been to voluminous to be sent by this opportunity  your Excellency will percive by thier defferent contents what sensation the Cincinnati has caused in france and petition coming from different side⟨s⟩ will prove how much it has Excited the pride of Every persons who had the leist Share in the last contest with great Bretagne; and I am apt to belive that tho’ the limited numbers of foreigners the american army has resolved to admit into thier Brotherly association seems to leave no Room for aditional members, yet the rank and distineguished merite, as well as the Eminante services Rendered to the united States, will be worthy of particular consideration and will move the society in favour of some gentlemen whose name can not but reflect honnour on the society, of this numbers are the captaine of the Roial navy who Rank as colonels in the armys, and some land officers whose particular Right are mentioned in the petitions formed in thier Bealf by the Counts dEsting and de Rochambeau, as for what concerns the officers who acted conjointly with us under the commande of general Count d’Esting and who were not personally named in the Resolve relative to foreigner, as it could not have been the intention of the society to cast any reflections upon gentlemen who nobly hazarded thier lives and shed thier blood on many occasions and of whom the galante Behaviour even in the much unfortunate attempt deserved the praise and gratitude of america. I thought it my duty to attend the purpose of the resolve as nearly as possible and construing its meaning to give the world a publick testimony of the american army’s fraternal frindship and gratitude towards the french, I looked upon these gentlemen as having been tacitly comprehended under the more usual denomination as Expressed in the Resolve of the Cincinnatus, who said all the general and colonels who served america in the armys under the commande of general Counte de Rochambeau, your Excellency sensible how prejudicial such a forget-fulnes would have Been to the chief aim of the resolve, will I hope approve my Conduct towards those gentlemens to whom I presented the marques of the associations as being directed by special command from the society it self.
previously to the day appointed to distribut the order of the Cincinnati general count de Rauchambeau communicated to

the land officers the King his permission to thier acceptance of it, and after the Reading of your Excellency official letter together with the included Copie of the institution of the society those gentlemen being assembled made a motion to cause a sum of mony to be layd up by voluntary subscription the amount of to be thrown in to the funds of the general society, being acquainted with thier intention, I opposed it objecting that the title and marks of the Cincinnati were to be considered as freely allowed to foreigner, and that the american army had not meant to comprehend the french in the assessement required only from her continantal Bretheren, but they inssisted upon supporting thier motion by interpreting to its advantage the article of the institution which leaves a door open to donnation Even from personnes not reconised as members of the society, and arguing from this that it would be a Breach to the law of the association to oppose thier donnation they informed me of thier having unanimousely agreed to compleat a sum to the amount of 60000 Livres and deliver it up to me, which notwithstanding thier instances I refused to accept previousely to my reciving more particular direction from the general society to Whom I informed the Count de Rochambeau I Should transmit thier intention at the first general meeting and it as been agreed that until thier desisive Resolution the sayd mony should be deposited in the hand of the treasurer of his army, after that matter had been setled in that way, al these gentlemen assembled againe on the 16 of junary last the day appointed for thier being admited amonght the Cincinnatus; on that morning I waited first on vice admiral Count desting and after having presented him with the marques of the association I procided from his hotel to that of the Count de Rochambeau were al those gentlemen were waitteing and they being there invested with the order, the ceremony inded with an Elegant Entertainement at which al the continantal officers Resident at paris were invasted, and at the issue of which, toast suitable to the occasion were drink until the compagnie divided. that very day I dispatched the same included in Letters, to the marin officers who were absent from paris and whose ansuerd I shal have the honnour to communicat to your Excellency.
as for what regards the french in the continantal service the marquis de la fayette Being at paris at the times of my arrival in

that town I delivered up to him your Excellency dispatchis, and he will have accointed you with his prociding towards them, I am only to mentione some particular, which are that although from the terms of the association we did not think our selves hotorised [authorised] to Forme a regular assembly—yet many petition having been made from gentlemen who had not serve the times required to be reconised as members of our association we formed a comity to Examine thier particular pretention and some of themes being juged deserving to be distineguished from among the others, we agreed that they Should be recommanded to the general society, and the marquis de la fayette as Chief of the commity is to communicat this resolution to your Excellency.
having al so considered the advantages which Would result from aregular corespondence with our Brothers in america we al Expressed our wishis to obtaine from the general society the permission to name a president and to forme a society similar to that of the respective lignes of the Continantal army, upon what it as been agreed to hotorise me to informe your Excellency with our prociding and to solicite the general society to comply with our demande Requiering al so that three of thier representative be admited to set in the general assembly—living to your Excellency to choose amonght those who are stil in america—whaitting for your Excellency ansuerd to this account of my proceding in france I have the Honnour to be with great respect your Excellency most humble obeidient servant

P. L’Enfant


The name of the officers of count Desting army which were
considered as comprehended into the resolve are
the marquis de Vaudreuil lieutenant general
de Bougainville Brigadier, & chef de cadre
Count Aartur dilon Brigadier Commandant
  in second in his army at savana
de ⟨betisy⟩ suedois Colo, chef de division
de ⟨seting⟩ suedois Colo, idem
marquis de Rouvroy Col. idem—

